Citation Nr: 1200010	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-08 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to service connection for a claimed bilateral hearing loss.  

2. Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty from September 1972 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the RO.  

The Veteran requested a personal hearing before the Board, as indicated in the March 2008 VA Form 9.  The Veteran and his representative were notified of the date of the hearing in February 2010.  The Veteran, however, failed to report for the hearing, and thus the Veteran's hearing request is deemed withdrawn.

The issue of service connection for claimed bilateral hearing loss is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The currently demonstrated tinnitus is shown as likely as not to be due the Veteran's exposure to excessive and harmful noise levels in connection with duties during his period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminarily, no discussion of VA's duties to notify and assist is necessary in light of the full grant of benefits on appeal.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In such instances, a grant of service connection is warranted only when, "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  Id.  

Service connection may also be granted for an organic disease of the nervous system, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran seeks service connection for tinnitus, as directly related to increased noise exposure in service.  As indicated in his December 2011 Written Brief Presentation, his service connection claim is based on noise exposure in service, including being exposed to constant gun fire.  

The Veteran is shown to have served as a field artillery crewman.  The Veteran's medals include that of expert badge-hand grenades and sharpshooters' badge-M16.

The service treatment records do not show any complaints or findings referable to tinnitus.  

The Veteran underwent a VA examination in February 2007.  The Veteran complained of having tinnitus (worse in his left ear) since service and reported working as a teacher and a principal after service and as a farmer prior thereto.  

The Veteran denied any significant occupational or recreational noise exposure and was diagnosed with a moderate to severe sensorineural hearing loss and bilateral tinnitus.  The VA examiner stated that the claims file was not available for review.  

The examiner noted that the etiology of the tinnitus could not be determined without resort to mere speculation.  He stated that further imaging study assessing the left ascending auditory pathway was needed in order to rule out retrocochlear pathology.

An addendum was obtained in March 2007.  The VA examiner reviewed the claims file and opined that the tinnitus was not a result of noise exposure during the military service.  

Although the VA examiner reviewed the claims file, he did not provide a basis for his findings or address the Veteran's credible assertions of having had significant exposure to acoustic trauma during service.  

Therefore, the Board attaches little probative value to the opinion recently provide by VA.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence").  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board notes that the Court has determined that a Veteran is competent to present evidence of continuity of symptomatology referable to tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report that on which he or she has personal knowledge).  

The lay assertions of the Veteran regarding his military noise exposure are consistent with his identified occupation in service as an artillery crewman.  

Thus, on this record, the Board finds the weighting of the positive and negative evidence results in finding of relative equipoise in that the current tinnitus as likely as not is due to the Veteran's documented routine exposure to loud and clearly harmful noise due to the firing of weapons in connection with duties while on active duty.  

The Veteran in this regard is entitled to the "benefit of the doubt" when there is an approximate balance of positive and negative evidence (i.e., where the evidence supports the claim or is in relative equipoise, the Veteran prevails).  38 U.S.C.A. 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In resolving all reasonable doubt in the Veteran's favor, service connection for tinnitus is warranted on this record.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Veteran seeks service connection for hearing loss, as directly related to noise exposure in service.  

The Veteran submitted a private opinion in December 2007.  The physician diagnosed the Veteran with moderate bilateral sensorineural hearing loss.  The private physician stated that it was as least as likely as not that the Veteran's hearing loss was related to noise exposure in service.  

This statement was based on an apparent review of audiometric findings recorded in connection with the Veteran's period of active service.  

The Veteran underwent a VA examination in February 2007.  He was diagnosed with a moderate to severe sensorineural hearing loss.  The VA examiner stated that the claims file was not available for review and added that the etiology of the hearing loss could not be determined without resort to mere speculation.  He stated that further imaging study assessing the left ascending auditory pathway was needed in order to rule out retrocochlear pathology.  

An addendum was obtained in March 2007.  The VA examiner reviewed the claims filed and opined that the bilateral hearing loss was not a result of noise exposure during the military service.  

Although the VA examiner reviewed the claims file, he did not provide a basis for his findings or discuss the Veteran's lay statements or the positive private nexus opinion.  Additionally, the requested imaging study was not conducted in order to fully assess the Veteran's claim.

VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Because the medical examination provided with respect to the Veteran's claim is inadequate, the claim must also be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, on remand, the VA must obtain all outstanding pertinent VA medical records from VA facilities, following the current procedures prescribed in 38 C.F.R. § 3.159.  

Accordingly, this remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran in order to obtain copies of any outstanding records of treatment for the claimed hearing loss rendered the Veteran by VA or other health care provider since service.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

The Veteran also should be notified that he may submit other medical evidence or treatment records to support his claim.  

2.  The RO then should schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of his bilateral hearing loss.  

The claims folder and a copy of this remand must be reviewed by the examiner(s).  The examiner(s) must acknowledge receipt and review of the claims folder, any recent medical records obtained, and a copy of this remand.  

All pertinent symptomatology and findings must be reported in detail.  Any diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.  

After reviewing the entire record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that any current hearing loss disability is due to the exposure to acoustic trauma in the form of artillery or weapons fire or another incident of his service, as asserted by the Veteran.  

In all conclusions, the examiner(s) must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner(s) is to specifically address in his or her conclusion the issue contained in the purpose of the examination, as noted.  See Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion).

A complete rationale must be provided for all opinions rendered.  In the unlikely event that the examiner(s) cannot provide the requested opinions without resorting to speculation, this should be expressly indicated and the examiner(s) should provide a supporting rationale as to why an opinion cannot be made without resorting to speculation, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.  

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


